ZA Consulting, Inc. Investor Relations Services116 West 23rd, Street New York, NY 10010 Phone: (212) 505-5976 Fax: (212) 656-1188 CONSULTING AGREEMENT This Corporate Development Services Agreement (this “Agreement”) is made and effective as of the 11thh day of May, 2010, by and between Tactical Air Defense Services, Inc. (the “Company”), and ZA Consulting, Inc. (“ZA”). WHEREAS, the Company is a Nevada public corporation that offers air combat training, air-to-air refueling, aerial fire fighting, and specialty aerial services to the U.S. and U.S. approved Allied Countries and other Federal and State Agencies. WHEREAS, the Company desires to have ZA provide certain consulting services, as described in Section A of this Agreement, pursuant to the terms and conditions of this Agreement; and WHEREAS, ZA desires to provide the Services to the Company pursuant to the terms and conditions of this Agreement in exchange for the Consulting Fees (defined in Section 2) and expense reimbursement provided for in Section 2. NOW, THEREFORE, in consideration of the foregoing promises and the mutual covenants herein contained, the parties hereto, intending to be legally bound, agree as follows: 1.CONSULTING SERVICES.During the term of this Agreement, ZA, in the capacity as an independent contractor, shall provide the services to the Company set forth on Schedule A (the “Services”).The Company acknowledges that ZA will limit its role under this Agreement to that of a consultant, and the Company acknowledges that ZA is not, and will not become, engaged in the business of (i) effecting securities transactions for or on the account of the Company, (ii) providing investment advisory services as defined in the Investment Advisors Act of 1940, or (iii) providing any tax, legal or other services.The Company acknowledges and hereby agrees that ZA is not engaged on a full-time basis and ZA may pursue any other activities and engagements it desires during the term of this Agreement. ZA shall perform the Services in accordance with all local, state and federal rules and regulations. 2.COMPENSATION TO ZA. (a)The Company shall issue to ZA an amount equal to Twenty Million (20,000,000) shares of fully duly authorized, fully paid common stock of the Company, The Common Stock shall vest as follows:(i) 100% of the Common Stock shall be immediately vested on the date of execution of this Agreement despite any termination of this Agreement. (b)$150,000 payment upon the execution of this agreement (c)Any commercially reasonable out-of-pocket expenses incurred by ZA in connection with the performance of the Services (the “ZA Expenses”) shall be reimbursed by the Company within thirty (30) days of ZA submitting to the Company an invoice that details the amount of the ZA Expenses and includes written documentation of each expense that exceeds Fifty Dollars ($50).ZA shall not charge a markup, surcharge, handling or administrative fee on the ZA Expenses. The Company acknowledges that ZA may incur certain expenses during the term of this Agreement, but not receive a bill or receipt for such expenses until after the term of this Agreement.In such case, ZA shall provide the Company with an invoice and documentation of the expense and the Company shall reimburse ZA for such expenses within five (5) days after receiving such invoice. 3.TERM.The term of this Agreement shall be for six (6) months and commence as of the date of this Agreement, subject to Section 4 of this Agreement.Either the Company or ZA may terminate this Agreement after a period of ninety (90) days from the date of this Agreement.Thereafter, either the Company or ZA may terminate this Agreement by giving the other party thirty (30) days prior written notice.To the extent the Company terminates this Agreement for any reason, ZA shall not be required to pay to the Company any portion of the Consulting Fees or any portion of the Common Stock received by ZA on the date of execution of this Agreement. 4.EFFECT OF TERMINATION.Upon termination of this Agreement by either party, the Company shall pay to ZA all Consulting Fees earned up to the date of such termination and reimburse ZA for all ZA Expenses incurred as of the date of termination of this Agreement, including without limitation, the reimbursement of certain expenses after the termination of this Agreement, as provided for in Section 2. 5.ACCURACY OF INFORMATION PROVIDED TO ZA.The Company represents and warrants to ZA that all financial documents provided to ZA are and will be true and correct and contain no material omission or misstatement of facts.The Company agrees to keep ZA currently informed as to any changes in material fact regarding the Company, its business, assets, liabilities, income, projections, forecasts or any other matters referred to in any documents provided to ZA by the Company. 6.INDEPENDENT CONTRACTOR.ZA shall act at all times hereunder as an independent contractor as that term is defined in the Internal Revenue Code of 1986, as amended, with respect to the Company, and not as an employee, partner, agent or co-venturer of or with the Company.Except as set forth herein, the Company shall neither have nor exercise control or direction whatsoever over the operations of ZA, and ZA shall neither have nor exercise any control or direction whatsoever over the employees, agents or subcontractors hired by the Company. 7.NO AGENCY CREATED.No agency, employment, partnership or joint venture shall be created by this Agreement, as ZA is an independent contractor.ZA shall have no authority as an agent of the Company or to otherwise bind the Company to any agreement, commitment, obligation, contract, instrument, undertaking, arrangement, certificate or other matter.Each party hereto shall refrain from making any representation intended to create an apparent agency, employment, partnership or joint venture relationship between the parties. 8.INDEMNIFICATION. (a)Indemnity by the Company.The Company hereby indemnifies and holds harmless ZA and each person and affiliate associated with ZA against any and all losses, claims, damages, liabilities, and expenses (including reasonable costs of investigation and legal counsel fees), and in addition to any liability the Company may otherwise have, arising out of, related to or based upon: (i) Any breach by the Company of any representation, warranty or covenant contained in or made pursuant to this Agreement; or (ii) Any violation of law, rule, or regulation by the Company or the Company’s agents, employees, representatives, or affiliates. (b)Indemnity by ZA.ZA hereby indemnifies and holds harmless the Company and each person and affiliate associated with the Company against any and all losses, claims, damages, liabilities, and expenses (including reasonable costs of investigation and legal counsel fees), and in addition to any liability the Company may otherwise have, arising out of, related to or based upon: (i) Any breach by ZA of any representation, warranty, or covenant contained in or made pursuant to this Agreement; or (ii) Any violation of law, rule or regulation by ZA or ZA’s agents, employees, representatives or affiliates. (c)Actions Relating to Indemnity.If any action or claim shall be brought or asserted against a party entitled to indemnification under this Agreement (the “Indemnified Party”) or any person controlling such party and in respect of which indemnity may be sought from the party obligated to indemnify the Indemnified Party pursuant to this Section 8 (the “Indemnifying Party”), the Indemnified Party shall promptly notify the Indemnifying Party in writing and, to the extent the Indemnified Party does not assume the defense of such action, the Indemnifying Party shall assume the defense thereof, including the employment of legal counsel and the payment of all expenses related to the claim against the Indemnified Party or such other controlling party.The Indemnified Party or any such controlling party shall have the right to employ separate legal counsel in any such action and participate in the defense thereof and to be indemnified for the reasonable legal fees and expenses of the Indemnified Party’s own legal counsel. (d)This Section 8 shall survive any termination of this Agreement for a period of three (3) years from the date of termination of this Agreement. 9.NOTICES.Any notice required or permitted to be given pursuant to this Agreement shall be in writing (unless otherwise specified herein) and shall be deemed effectively given upon personal delivery or upon receipt by the addressee by courier or by telefacsimile addressed to each of the other Parties thereunto entitled at the respective address listed below, with a copy by email, or at such other addresses as a party may designate by ten (10) days prior written notice: If to the Company: Tactical Air Defense 123 W.
